DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.

Information Disclosure Statement
The IDS filed 06 April 2021 has been considered. The references provided do not affect the patentability of the claimed subject matter. Therefore the claims remain allowable for the reasons set forth in the Notice of Allowance dated 05 February 2021.
For convenience, the Examiner’s Amendment and Examiner’s Statement of Reasons for Allowance from the previous Notice of Allowance of 05 February 2021 are copied below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Constance Pielech on 28 January 2021.
The application has been amended as follows: 
1. (Currently Amended) A process for treatment of a used mixed metal oxide catalystthe process comprising:
oxidative dehydrogenation of a feed comprising an alkane containing 2 to 6 carbon atoms and/or oxidation of a feed containing an alkene containing 2 to 6 carbon atoms comprising contacting the feed containing the alkane and/or alkene with a mixed metal oxide catalyst comprising molybdenum, vanadium, niobium, and optionally tellurium to produce a used mixed metal oxide catalyst; and
contacting a gas stream comprising methane with the used mixed metal oxide catalyst at a temperature from 200 to 500°C and at a pressure,
wherein said gas stream comprises no or substantially no alkane containing 2 to 6 carbon atoms, no or substantially no alkene containing 2 to 6 carbon atoms, and no or substantially no oxygen





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to claim 1 to recite that the gas stream comprises no or substantially no oxygen overcomes the previous rejection over Grune. The Examiner’s Amendment above to positively recite the oxidative dehydrogenation and/or oxidation step overcomes the previous rejection over Iaccino.
The closest prior art is Grune et al. (US 2014/0163290) or Iaccino et al. (US 2007/0249740).
Grune teaches a process for oxidative dehydrogenation comprising contacting a used multi-metal catalyst (paragraph [0014]) comprising molybdenum and Group 1-15 elements, which include niobium and vanadium (paragraph [0023]), with a regeneration gas including methane (paragraph [0092]). However, Grune also teaches that the regeneration gas includes oxygen (paragraph [0088]). Thus, Grune does not teach the claimed contacting of the used catalyst with a gas stream comprising methane and no or substantially no oxygen.
Iaccino teaches a method for dehydrocyclization of methane (paragraph [0078]) which produces a used catalyst (paragraph [0103]) which can include metals including molybdenum, vanadium, and niobium (paragraph [0082]). Iaccino teaches contacting the used catalyst with a stream comprising just methane in a carburizing zone (paragraph [0107]). Thus, Iaccino teaches the gas comprises no or substantially no methane as claimed. However, Iaccino teaches a dehydrocyclization process, which does not include oxidative dehydrogenation of C2-C6 alkanes. Thus, Iaccino does not teach the claimed oxidative dehydrogenation step. There also is no teaching or suggestion to apply the carburizing step of Iaccino to an oxidative dehydrogenation process.
Therefore, the prior art of record does not teach or suggest a process comprising oxidative dehydrogenation or oxidation of alkanes and/or alkenes to produce a used mixed metal oxide catalyst, and then contacting the used catalyst with a stream comprising methane and no or substantially no oxygen, as claimed, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772